Citation Nr: 0528595	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1960 to May 1988.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in the Board's remand of May 2003 and 
development thereafter undertaken by the Board has been 
accomplished to the extent possible.  This case is now ready 
for further appellate review.


FINDING OF FACT

Cardiovascular disability is not related to active service.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in active service 
or within one year of service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on numerous occasions of the type of evidence necessary to 
substantiate his claim.

First, original rating decisions in October 1998 and May 
1999, and the July 1999 statement of the case advised the 
veteran that his claim was being denied because the evidence 
did not demonstrate heart disability either during service or 
within a period of one year after service, and there was also 
no link between any current heart disorder and service.

Pursuant to a Board remand in February 2001, the regional 
office (RO) undertook additional procedural and evidentiary 
development that included providing the veteran with an 
October 2001 letter that advised him of the evidence he 
needed to provide to substantiate his claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A January 2003 supplemental statement of the case reviewed 
additional evidence received after the July 1999 statement of 
the case, and continued the denial of the claim on the basis 
that the evidence still did not indicate that a 
cardiovascular disability was incurred during service or 
relate a current cardiovascular disability to service or to a 
period of one year following service.

Thereafter, pursuant to another Board remand in May 2003, a 
supplemental medical opinion was obtained and the veteran was 
provided with a June 2003 letter that further outlined the 
evidence necessary to prevail on his claim, and the 
respective obligations of the VA and the veteran in obtaining 
that evidence.  Id.  

An August 2003 supplemental statement of the case then 
reviewed the additional evidence that had been obtained on 
the veteran's behalf, and notified the veteran that there was 
still no evidence that a heart disorder began during service 
or within one year of service, and that the first evidence of 
heart disability was four years after separation from 
service.  A September 2003 statement was subsequently 
received from the veteran in which the veteran stated that he 
had no additional evidence relevant to this claim, and that 
he wanted his case forwarded to the Board upon receipt of 
this statement.

Although the October 2001 and June 2003 VCAA notice letters 
came after the original rating decisions that denied the 
claims, and did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The Board has also obtained an 
independent medical examiner's opinion on behalf of the 
veteran in this case, and the veteran has not indicated any 
intention to provide any additional argument or evidence in 
response to that opinion.

Therefore, based on all of the foregoing, the Board finds 
that another remand of this matter for further notice and/or 
development under the VCAA is not necessary.

During the veteran's long period of active service, service 
medical records reflect that the veteran was treated on 
multiple occasions with complaints of chest pain.  They 
further indicate periodic episodes of elevated blood pressure 
readings (for which there was a provisional diagnosis of 
hypertension in October 1982).  

However, while service medical records further reveal that 
there was an episode of trigeminy following a stress test 
conducted in 1983, the separation examination in January 1988 
revealed that evaluation of the heart and vascular system 
indicated negative findings.

July 1988 electrocardiogram (EKG) results were interpreted to 
reveal abnormal results, and there was a notation of frequent 
premature ventricular contractions.  

Private post-service treatment records from February 1992 
reveal a diagnosis of significant coronary artery disease 
(CAD) with 95 percent stenosis of a large second diagonal 
branch of the left anterior descending (LAD), and mild 
irregularity of the proximal LAD, for which the veteran 
underwent percutaneous transluminal coronary angioplasty in 
March 1992.  

December 2002 VA medical examination revealed an impression 
that included CAD, status post myocardial infarction and 
coronary angioplasty, ischemic cardiomyopathy with slight 
impairment of the left ventricular ejection fraction, and 
concentric left ventricular hypertrophy with evidence of 
diastolic dysfunction by echocardiography.  

In July 2003, the December 2002 VA examiner reviewed the 
veteran's claims file, including service and post-service 
medical records.  It was noted that the veteran had been 
evaluated on several occasions during service for a typical 
chest pain, which was felt to be gastrointestinal (GI) in 
origin.  It was also noted that the veteran had exercise 
stress evaluation in 1983 that was negative, as was blood 
pressure response to that exercise.  The next records were 
noted to consist of private records pertaining to a cardiac 
catheterization performed in 1992.  The examiner stated that 
in addition to CAD, the decreased blood flow to the heart had 
caused an ischemic cardiomyopathy and that the veteran had a 
slight impairment of his left ventricular ejection fraction 
via nuclear medicine stress test in 2001.  There was also 
evidence of slight hypokinesia of the left ventricle during 
the left ventriculogram performed in 1992.  

The examiner concluded that there was no evidence of the 
veteran's CAD or ischemic cardiomyopathy as related to his 
military service.  The examiner further opined that the 
veteran had CAD with additional ischemic cardiomyopathy, due 
to past documentation's of impaired ventricular ejection 
fraction, due to CAD in the past.

An independent medical examiner reviewed the claims file in 
March 2005, including relevant treatment records, and 
initially noted that the veteran's cardiac risk factors 
included smoking until 1989; that there was a chart history 
of hyperlipidemia and hypertension, particularly noted in 
1982; that there was also a note of left ventricular 
hypertrophy that was anticipated to be resultant from 
hypertension and indicative of significant increase of 
cardiac risk; that a stress test in 1983 was noted to suggest 
no ischemic disease; that separation examination in 1988 
noted the history of chest pain but also noted no medical 
identification of known cardiac disease; that the veteran 
presented in 1992 with an outpatient medical history of GI 
bleeding after which catheterization revealed some mild 
disease in the proximal LAD artery but 95 percent occlusive 
disease in a moderate-sized diagonal branch; that in March 
1992, the veteran was treated by angioplasty with 
satisfactory result, at which time left ventriculogram 
suggested a reduced ejection fraction; and that January 1995 
catheterization revealed a 50 percent lesion in the mid LAD 
and plaguing on the arterial wall.  It was also noted that 
more recent evaluation revealed diagnoses of coronary 
disease, reduced left ventricular ejection fracture, and 
diastolic dysfunction with echocardiogram and left 
ventricular hypertrophy.  

The examiner further noted that by their 40's and 50's, most 
Americans have some evidence of CAD in their coronary 
arteries, if evaluation was fine enough, and therefore at age 
47, at the time of the veteran's discharge from service, he 
was likely to have had some of the background pathophysiology 
of coronary disease.  He also noted that chest pain or 
ischemia were typical presentations of the onset of clinical 
coronary disease, which was a transition from a background of 
disease in the coronary arteries to an overt clinical 
presentation at which point most people take on the diagnosis 
of coronary disease.  In this regard, the examiner observed 
that the 1983 stress test result of negative findings was 
based on results that had an accuracy rate of 70 percent.  
Thus, the examiner believed that there was at least 70 
percent confidence that there was no overt clinical coronary 
disease present at the time of that stress test.  With 
respect to the diagnosis of ischemic cardiomyopathy, the 
examiner concluded that this was likely idiopathic in nature.  
He also noted that while the veteran had asserted that 50 
percent of his heart was not functional, even if the lowest 
ejection fractions were accurate, the examiner believed that 
they represented that there was only a small percentage of 
reduction from the normal range.

Based on the above considerations, the examiner concluded 
that it was unlikely that ischemic cardiomyopathy had its 
onset during the veteran's active service or was attributable 
to service.  Indeed, it was the opinion of the examiner that 
this was a borderline accurate diagnosis and that based on 
the report of normal echocardiogram ejection fraction for 
2002, this diagnosis would be inappropriate.

With respect to CAD, based on the stress test from 1983, and 
the continued chest discomfort that seemed to have not 
changed significantly through that time period, the examiner 
opined that it was unlikely that clinically manifested CAD 
was present during the time of military service.  The 
examiner explained that the additional complexity of this 
particular opinion arose out of the definition of CAD, which 
was currently defined as a long-term process of development.  
To find a tight second diagonal branch in 1992 suggested that 
probably many decades prior to that, general cardiac arterial 
disease was developing.  While the examiner further commented 
that CAD was likely present three years prior to its notation 
on the 1992 catheterization, he went on to state that the 
events surrounding that catheterization probably included a 
recent rupture of a plaque wall of the second diagonal 
coronary artery and would be unlikely to have been present in 
that form one year prior to military discharge.  

The examiner then specifically opined that it was unlikely 
that clinically manifested CAD associated with chest pain or 
dysrhythmias were present either during service or in the 
year following discharge.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2004).

The Board initially notes that there is clearly evidence that 
the veteran suffers from current cardiovascular disability, 
and that therefore, the required element of a current 
disability has clearly been met.  There are also relevant 
findings during service and an abnormal EKG within one year 
of the veteran's separation from service.  

However, as has been clearly made plain to the veteran on 
multiple occasions over the history of his claim, in order to 
prevail on his claim, there must also be medical evidence 
linking a current cardiovascular disability and service or a 
period of one year following service, and the record does not 
reflect supportive evidence as to this element.  In fact, 
after both an examination of the veteran in December 2002 and 
review of the veteran's claims file in June 2003, the 
December 2002 VA examiner concluded that there was no 
evidence of the veteran's CAD or ischemic cardiomyopathy as 
related to his military service.

In addition, an independent medical examiner reviewed the 
relevant medical records from the veteran's claims file in 
February 2005, and unequivocally concluded that it was 
unlikely that clinically manifested CAD associated with chest 
pain or dysrhythmias were present either during service or in 
the year following discharge.

The veteran had every opportunity to provide an expert 
opinion or other evidence to attack the conclusions of either 
of these physicians, but apparently chose not to do so.  

It should also be noted that the statements of the veteran 
that seek to link his current cardiovascular disability to 
service or a period of one year following service are of 
minimal weight, as the opinions of laypersons as to issues of 
medical causation are of little or no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the earliest documented diagnosis of actual 
coronary disability is found in reports dated in February 
1992.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed cardiovascular 
disability and the veteran's period of active service or a 
period of one year following that service.  


ORDER

The claim for service connection for a cardiovascular 
disability is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


